DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 and 12/17/2020; The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: P.0044, Lns. 7, discloses “PAPR” but there is no description of the term.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210175959 A1 to Tang et al. from hereon Tang in view of ZTE, “Considerations on DL reference signals and channels design for NR-U’ , R1-1812433, 3GPP TSG RAN WG1 #95, Spokane, USA, 03 Nov 2018, from hereon ZTE.

Regarding claim 1. Tang teaches…a method, comprising: generating a set of synchronization signals including first and second synchronization signals (CLM 14, discloses generating synchronization signals including first and second); transmitting the first synchronization signal using a first beam; and transmitting the second synchronization signal using a second beam (P. 76, discloses the synchronization signal is one of multiple different synchronization signals sent by the network side device using different beams.  P. 81 further describes the terminal determines the beam ID and the at least part of the cell ID according to sequence information of the synchronization signal), wherein at least one signal indicates a beam index for the first beam transmitting the first synchronization signal (P.85, discloses the make-up of a beam index where it describes the appointed mapping relationship adopted that includes the relationship between the sequence ID and the synchronization signal), but does not teach…and wherein one or more symbols adjoining the first and second synchronization signals are configured to accommodate a beam switching time for switching between the first beam and the second beam.

ZTE teaches… and wherein one or more symbols adjoining the first and second synchronization signals are configured to accommodate a beam switching time for switching between the first beam and the second beam (Fig. 1, Case B, Alt-2 discloses the introduction of a Gap for each SS/PBCH blocks in order to perform LBT operation, in this case the gap is between adjoining blocks that carry synchronization signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang by incorporating the teachings of ZTE because it allows an apparatus or method to incorporate a Gap between blocks for LBT allowing for the enhancement of for multiple SS/PBCH block transmission (ZTE, 2.1.1 intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 3 Tang and ZTE teach the method of claim 1, Tang teaches…wherein one of: the at least one signal indicates a beam index for the second beam transmitting the second synchronization signal (P.114, Lns. 1-5, discloses the embodiment where the terminal determines index information for transmitting the subsequent signal according to the index information), or the beam index for the second synchronization signal is determined based on a predetermined relationship between a resource for transmission of the first synchronization signal and a resource for the second synchronization signal.

Regarding claim 8 Tang teaches…an apparatus (Fig. 5, 6 ), comprising: a controller configured to generate a set of synchronization signals including first and second synchronization signals (P. 56, discloses a transmission device with a processor ); and a transceiver configured to transmit the first synchronization signal using a first beam (CLM 14, discloses generating synchronization signals including first and second), and transmit the second synchronization signal using a second beam (P. 76, discloses the synchronization signal is one of multiple different synchronization signals sent by the network side device using different beams.  P. 81 further describes the terminal determines the beam ID and the at least part of the cell ID according to sequence information of the synchronization signal), wherein at least one signal indicates a beam index for the first beam transmitting the first synchronization signal (P.85, discloses the make-up of a beam index where it describes the appointed mapping relationship adopted that includes the relationship between the sequence ID and the synchronization signal), but does not teach….and wherein one or more symbols adjoining the first and second synchronization signals are configured to accommodate a beam switching time for switching between the first beam and the second beam.

ZTE teaches… and wherein one or more symbols adjoining the first and second synchronization signals are configured to accommodate a beam switching time for switching between the first beam and the second beam (Fig. 1, Case B, Alt-2 discloses the introduction of a Gap for each SS/PBCH blocks in order to perform LBT operation, in this case the gap is between adjoining blocks that carry synchronization signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang by incorporating the teachings of ZTE because it allows an apparatus or method to incorporate a Gap between blocks for LBT allowing for the enhancement of for multiple SS/PBCH block transmission (ZTE, 2.1.1 intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 Tang and ZTE teach the apparatus of claim 8, Tang teaches…wherein one of: the at least one signal indicates a beam index for the second beam transmitting the second synchronization signal (P.114, Lns. 1-5, discloses the embodiment where the terminal determines index information for transmitting the subsequent signal according to the index information), or the beam index for the second synchronization signal is determined based on a predetermined relationship between a resource for transmission of the first synchronization signal and a resource for the second synchronization signal.

Regarding claim 15 Tang teaches…an apparatus (Fig. 5, 6), comprising: a processor (P.56, discloses a transmission and reception device with a processor ); and a transceiver coupled to the processor (P. ), the transceiver configured to receive (P. 175) a set of synchronization signals including first and second synchronization signals (CLM 14, discloses generating synchronization signals including first and second), wherein the first synchronization signal is received using a first beam and the second synchronization signal is received using a second beam (P. 76, discloses the synchronization signal is one of multiple different synchronization signals sent by the network side device using different beams.  P. 81 further describes the terminal determines the beam ID and the at least part of the cell ID according to sequence information of the synchronization signal), wherein at least one signal indicates a beam index for the first beam transmitting the first synchronization signal (P.85, discloses the make-up of a beam index where it describes the appointed mapping relationship adopted that includes the relationship between the sequence ID and the synchronization signal), but does not teach…and wherein one or more symbols adjoining the first and second synchronization signals are configured to accommodate a beam switching time for switching between the first beam and the second beam.

ZTE teaches… and wherein one or more symbols adjoining the first and second synchronization signals are configured to accommodate a beam switching time for switching between the first beam and the second beam (Fig. 1, Case B, Alt-2 discloses the introduction of a Gap for each SS/PBCH blocks in order to perform LBT operation, in this case the gap is between adjoining blocks that carry synchronization signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang by incorporating the teachings of ZTE because it allows an apparatus or method to incorporate a Gap between blocks for LBT allowing for the enhancement of for multiple SS/PBCH block transmission (ZTE, 2.1.1 intro). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 Tang and ZTE teach the apparatus of claim 15, Tang teaches…wherein one of: the at least one signal indicates a beam index for the second beam transmitting the second synchronization signal (P.114, Lns. 1-5, discloses the embodiment where the terminal determines index information for transmitting the subsequent signal according to the index information), or the beam index for the second synchronization signal is determined based on a predetermined relationship between a resource for transmission of the first synchronization signal and a resource for the second synchronization signal.

Claim(s) 2, 5, 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210175959 A1 to Tang et al. from hereon Tang and ZTE, “Considerations on DL reference signals and channels design for NR-U’ , R1-1812433, 3GPP TSG RAN WG1 #95, Spokane, USA, 03 Nov 2018, from hereon ZTE in view of US-20190349960-A1 to Li eta al., from hereon Li.

Regarding claim 2 Tang and ZTE teach the method of claim 1, ZTE teaches…wherein the set of synchronization signals comprises a synchronization signal block (SSB), wherein the first synchronization signal is a primary synchronization signal (PSS) and the second synchronization signal is a secondary synchronization signal (SSS) (ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH), wherein the synchronization signal block includes a physical broadcast channel (PBCH), wherein the PSS, the SSS, and the PBCH are multiplexed in one of a time domain and a frequency domain (Fig. 1, 3, ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH), but does not teach…and wherein at least one of: different numbers of repetitions are applied to one or more of the PSS, the SSS, and the PBCH, multiple transmissions of the SSS or the PBCH, each containing different information, are associated with one PSS, and quasi co-location (QCL) is not assumed for the transmission of the PSS and transmissions of the SSS or the PBCH.

Li teaches… and wherein at least one of: different numbers of repetitions are applied to one or more of the PSS, the SSS, and the PBCH (P. 78, discloses different numbers of repetitions are applied to one or more of the PSS, the SSS, and the PBCH for transmission ), multiple transmissions of the SSS or the PBCH, each containing different information, are associated with one PSS (Fig. 3, P.78, Lns. 11-13, discloses the multiple transmission associated with one PSS), and quasi co-location (QCL) is not assumed for the transmission of the PSS and transmissions of the SSS or the PBCH (Li does not mention QCL and therefore QCL is not assumed for the transmission of the PSS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Li because it allows an apparatus or method implement various multiplexing schemes such as FDM and TDM or hybrid to use when PSS and SSS are multiplexed in the same or different beam signals (Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 5 Tang and ZTE teach the method of claim 1, ZTE teaches…wherein the at least one signal or channel indicating the beam index for the first synchronization signal domain (Fig. 1, 3, ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH), where the signal or channel can be one of the PSS, the SSS, the PBCH (Fig. 1, 3, ZTE, section 2.1)), but does not teach…a demodulation reference signal (DMRS), or a synchronization or reference signal designated for indicating the beam index for the first synchronization signal.

Li teaches… a demodulation reference signal (DMRS) (Fig. 7 ), or a synchronization or reference signal designated for indicating the beam index for the first synchronization signal (P.79 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Li because it allows an apparatus or method implement various multiplexing schemes such as FDM and TDM or hybrid to use when PSS and SSS are multiplexed in the same or different beam signals (Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 9 Tang and ZTE teach the apparatus of claim 8, ZTE teaches…wherein the set of synchronization signals comprises a synchronization signal block (SSB), wherein the first synchronization signal is a primary synchronization signal (PSS) and the second synchronization signal is a secondary synchronization signal (SSS) (ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH),, wherein the synchronization signal block includes a physical broadcast channel (PBCH), wherein the PSS, the SSS, and the PBCH are multiplexed in one of a time domain and a frequency domain, and wherein at least one of: different numbers of repetitions are applied to one or more of the PSS, the SSS (Fig. 1, 3, ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH), but does not teach…and the PBCH, multiple transmissions of the SSS or the PBCH, each containing different information, are associated with one PSS, and quasi co-location (QCL) is not assumed for the transmission of the PSS and transmissions of the SSS or the PBCH.

Li teaches… and the PBCH (P. 78, discloses different numbers of repetitions are applied to one or more of the PSS, the SSS, and the PBCH for transmission ), multiple transmissions of the SSS or the PBCH, each containing different information, are associated with one PSS (Fig. 3, P.78, Lns. 11-13, discloses the multiple transmission associated with one PSS), and quasi co-location (QCL) is not assumed for the transmission of the PSS and transmissions of the SSS or the PBCH (Li does not mention QCL and therefore QCL is not assumed for the transmission of the PSS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Li because it allows an apparatus or method implement various multiplexing schemes such as FDM and TDM or hybrid to use when PSS and SSS are multiplexed in the same or different beam signals (Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Tang and ZTE teach the apparatus of claim 8, ZTE teaches…wherein the at least one signal or channel indicating the beam index for the first synchronization signal (Fig. 1, 3, ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH), where the signal or channel can be one of the PSS, the SSS, the PBCH (Fig. 1, 3, ZTE, section 2.1), but does not teach…a demodulation reference signal (DMRS), or a synchronization or reference signal designated for indicating the beam index for the first synchronization signal.

Li teaches… a demodulation reference signal (DMRS) (Fig. 7), or a synchronization or reference signal designated for indicating the beam index for the first synchronization signal (P.79).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Li because it allows an apparatus or method implement various multiplexing schemes such as FDM and TDM or hybrid to use when PSS and SSS are multiplexed in the same or different beam signals (Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16 Tang and ZTE teach the apparatus of claim 15, ZTE teaches…wherein the set of synchronization signals comprises a synchronization signal block (SSB), wherein the first synchronization signal is a primary synchronization signal (PSS) and the second synchronization signal is a secondary synchronization signal (SSS) (ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH), wherein the synchronization signal block includes a physical broadcast channel (PBCH), wherein the PSS, the SSS, and the PBCH are multiplexed in one of a time domain and a frequency domain, and wherein at least one of: different numbers of repetitions are applied to one or more of the PSS, the SSS(Fig. 1, 3, ZTE, 2.1, discloses the SS/PBCH block as specified by the Rel-15 NR licensed band includes PSS, SSS and PBCH which are used for time/frequency synchronization.  PBCH carrying MIB to transfer master system information ; PBCH), but does not teach…and the PBCH,, multiple transmissions of the SSS or the PBCH, each containing different information, are associated with one PSS, and quasi co-location (QCL) is not assumed for the transmission of the PSS and transmissions of the SSS or the PBCH.

Li teaches… and the PBCH(P. 78, discloses different numbers of repetitions are applied to one or more of the PSS, the SSS, and the PBCH for transmission ), multiple transmissions of the SSS or the PBCH, each containing different information, are associated with one PSS (Fig. 3, P.78, Lns. 11-13, discloses the multiple transmission associated with one PSS), and quasi co-location (QCL) is not assumed for the transmission of the PSS and transmissions of the SSS or the PBCH (Li does not mention QCL and therefore QCL is not assumed for the transmission of the PSS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Li because it allows an apparatus or method implement various multiplexing schemes such as FDM and TDM or hybrid to use when PSS and SSS are multiplexed in the same or different beam signals (Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210175959 A1 to Tang et al. from hereon Tang and ZTE, “Considerations on DL reference signals and channels design for NR-U’ , R1-1812433, 3GPP TSG RAN WG1 #95, Spokane, USA, 03 Nov 2018, from hereon ZTE in view of WO 2018082768 A1 to Bergen.

Regarding claim 4 Tang and ZTE teach the method of claim 1, but does not teach…wherein one or more of: the beam index for the first synchronization signal comprises a first number of bits and a beam index for the second synchronization signal comprises a second number of bits, and the beam index for the first synchronization signal and a beam index for the second synchronization signal are jointly encoded.

Bergen teaches…wherein one or more of: the beam index for the first synchronization signal comprises a first number of bits and a beam index for the second synchronization signal comprises a second number of bits, and the beam index for the first synchronization signal and a beam index for the second synchronization signal are jointly encoded (P.56, discloses when the SS block increases in periodicity 3 bits savings in the field for system frame number 3 bit can be saved and used to represent states and allow for easy implementation.  Note: the usage of the bits allows for the synchronization being jointly encoded (reuse of bits)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Bergen because it allows an apparatus or method to transmit SS blocks  that include PSS, SSS, and index of SS blocks allowing for extraction of signals and indexes further allowing encoding of beam index into each SS blocks (Bergen, Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7 Tang and ZTE teach the method of claim 1, but do not teach…wherein the first beam is one of a first plurality of beams within a sector of a coverage area and the second beam is one of a second plurality of beams within the sector, and wherein the first beam covers more of the sector than the second beam.

Bergen teaches… wherein the first beam is one of a first plurality of beams within a sector of a coverage area and the second beam is one of a second plurality of beams within the sector, and wherein the first beam covers more of the sector than the second beam (Fig, 4, P.43, discloses the use of plurality of beams within as sector or area of coverage and further discloses the advantages of having more coverage based on beams to on the first area than the second where N is greater than X.  The other case where X is greater than N to produce broad beams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Wang  because it allows an apparatus or method to allow multiple beamformed transmissions to allow angular width resulting in smaller number of SS blocks and reduced overhead (Bergen, P. 43, Lns. 12-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Tang and ZTE teach the apparatus of claim 8, but does not teach…wherein one or more of. the beam index for the first synchronization signal comprises a first number of bits and a beam index for the second synchronization signal comprises a second number of bits, and the beam index for the first synchronization signal and a beam index for the second synchronization signal are jointly encoded.

Bergen teaches…wherein one or more of. the beam index for the first synchronization signal comprises a first number of bits and a beam index for the second synchronization signal comprises a second number of bits, and the beam index for the first synchronization signal and a beam index for the second synchronization signal are jointly encoded (P.56, discloses when the SS block increases in periodicity 3 bits savings in the field for system frame number 3 bit can be saved and used to represent states and allow for easy implementation.  Note: the usage of the bits allows for the synchronization being jointly encoded (reuse of bits)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Bergen because it allows an apparatus or method to transmit SS blocks  that include PSS, SSS, and index of SS blocks allowing for extraction of signals and indexes further allowing encoding of beam index into each SS blocks (Bergen, Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 14 Tang and ZTE teach the apparatus of claim 8, but do not teach…wherein the first beam is one of a first plurality of beams within a sector of a coverage area and the second beam is one of a second plurality of beams within the sector, and wherein the first beam covers more of the sector than the second beam.

Bergen teaches…wherein the first beam is one of a first plurality of beams within a sector of a coverage area and the second beam is one of a second plurality of beams within the sector, and wherein the first beam covers more of the sector than the second beam (Fig, 4, P.43, discloses the use of plurality of beams within as sector or area of coverage and further discloses the advantages of having more coverage based on beams to on the first area than the second where N is greater than X.  The other case where X is greater than N to produce broad beams).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Wang  because it allows an apparatus or method to allow multiple beamformed transmissions to allow angular width resulting in smaller number of SS blocks and reduced overhead (Bergen, P. 43, Lns. 12-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18 Tang and ZTE teach the apparatus of claim 15, but do not teach…wherein one or more of. the beam index for the first synchronization signal comprises a first number of bits and a beam index for the second synchronization signal comprises a second number of bits, and the beam index for the first synchronization signal and a beam index for the second synchronization signal are jointly encoded.

Bergen teaches… wherein one or more of. the beam index for the first synchronization signal comprises a first number of bits and a beam index for the second synchronization signal comprises a second number of bits, and the beam index for the first synchronization signal and a beam index for the second synchronization signal are jointly encoded (P.56, discloses when the SS block increases in periodicity 3 bits savings in the field for system frame number 3 bit can be saved and used to represent states and allow for easy implementation.  Note: the usage of the bits allows for the synchronization being jointly encoded (reuse of bits)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Bergen because it allows an apparatus or method to transmit SS blocks  that include PSS, SSS, and index of SS blocks allowing for extraction of signals and indexes further allowing encoding of beam index into each SS blocks (Bergen, Li, P. 78, Lns. 1-5). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210175959 A1 to Tang et al. from hereon Tang and ZTE, “Considerations on DL reference signals and channels design for NR-U’ , R1-1812433, 3GPP TSG RAN WG1 #95, Spokane, USA, 03 Nov 2018, from hereon ZTE in view of US-20180139752-A1 to Wang et al., from hereon Wang.

Regarding claim 6 Tang and ZTE teach the method of claim 1, ZTE teaches…wherein the one or more symbols adjoining the synchronization signals or channels that use different transmission beams are one of: reserved to accommodate the beam switching time (Fig. 1, 3, section Alt-2), but do not teach…punctured to accommodate the beam switching time, and reserved for a first region and punctured for a second region.

Wang teaches… punctured to accommodate the beam switching time (P.4), and reserved for a first region and punctured for a second region.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Wang  because it allows an apparatus or method to determine switching time also known as guard time by obtaining information from uplink transmission to determine the length and time of the gap and inform the devices of the parameter (Wang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Tang and ZTE teach the apparatus of claim 8, ZTE teaches…wherein the one or more symbols adjoining the synchronization signals or channels that use different transmission beams are one of. reserved to accommodate the beam switching time (Fig. 1, 3, section Alt-2), but does not teach…punctured to accommodate the beam switching time, and reserved for a first region and punctured for a second region.

Wang teaches… punctured to accommodate the beam switching time (P.4), and reserved for a first region and punctured for a second region.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tang and ZTE by incorporating the teachings of Wang  because it allows an apparatus or method to determine switching time also known as guard time by obtaining information from uplink transmission to determine the length and time of the gap and inform the devices of the parameter (Wang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20200351673-A1 to Bai discloses beam switching;  US-20210266056-A1 to Hashemi discloses beam synchronization (P62);  US-20210058206-A1 to Ye discloses PSS repetitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476